Name: Commission Regulation (EEC) No 2684/91 of 10 September 1991 concerning applications for STM licences for rice received from 4 September 1991 for imports into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/8 Official Journal of the European Communities 11 . 9 . 91 COMMISSION REGULATION (EEC) No 2684/91 of 10 September 1991 concerning applications for STM licences for rice received from 4 September 1991 for imports into Portugal of applications received on 2 September 1991 for STM licences for imports of milled rice into Portugal which are in excess of the ceiling set ; whereas measures should be taken to deal with this situation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2292/91 of 30 July 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal (') sets a target ceiling of 90 000 tonnes of husked rice equivalent, of which 25 % for rice falling within CN code 1006 30, to be broken down into equal monthly quantities over the period 1 September 1991 to 31 August 1992 ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified HAS ADOPTED THIS REGULATION : Article 1 The issue of STM licences concerning imports into Portugal of rice falling within CN code 1006 30 for appli ­ cations received from 4 to 30 September 1991 is hereby suspended. Article 2 This Regulation shall enter into force on 11 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 209, 31 . 7. 1991 , p . 20 . (2) OJ No L 57, 1 . 3 . 1986, p . 1 . 0 OJ No L 293, 27. 10 . 1988 , p. 7.